Exhibit 10-AAee

 

Tech Data Corporation

Executive Incentive Plan

Administration Summary

April 2005

 

Purpose:

   The Executive Incentive Bonus Plan (“Plan”) governs the payment of cash
bonuses to the Company’s named executive officers and all other Section 16
officers (“Company Officers”). It is the intention of the Plan to comply with
Section 162(m) of the Internal Revenue Code. This Plan provides for the payment
of annual cash bonuses following the close of each fiscal year based on the
achievement of specified performance goals.

Eligibility:

   Company Officers who are actively employed by the Company through the last
day of the fiscal year (“Participants”) are eligible to participate in this
Plan.      For Participants who leave the Company prior to the last day of the
fiscal year, eligibility is determined based upon terms contained in the
applicable separation documents.

Performance
Period:

   The Plan’s performance period commences and ends concurrent with the
Company’s fiscal year (the “Performance Period”).

Performance
Measures:

   Relevant performance measures for Participants are set annually by the
Compensation Committee of the Board of Directors. Relevant measures are
determined based on the Participant’s span of influence, responsibility, and
such other factors the Compensation Committee deem relevant to motivate, which
may include such factors as earnings per share and operating income.

Performance
Payouts:

   The performance – payout relationships for performance measures are set by
the Compensation Committee. The payout is subject to an acceleration ratio if
established targets are exceeded or conversely, if established targets are not
met, the payout may be reduced to zero.



--------------------------------------------------------------------------------

Compensation Changes:

   Target incentives consist of non-discretionary awards and are calculated as a
percentage of base salary. Changes to base salary during the year, other than
annual merit increases, impact the related target incentive on a prorated basis
using days remaining in the fiscal year in the numerator and total days in the
fiscal year in the denominator.

Payments:

   Payments are provided in a single cash payment following the annual approval
of Company Officer earned incentives by the Compensation Committee. This plan
supersedes all other prior plans and provisions unless otherwise contractually
agreed upon.

Approved
Leaves:

   The Plan does not prorate for Participants on an approved leave. In the event
an approved leave extends beyond the end of the Performance Period, the
Participant will be eligible for an earned incentive as if the Participant were
actively employed as of those dates.

Payments in the event of Death, Disability, or Separation of Employment :

    

In the event of the death, disability or separation of employment for any
reason, payment under the Plan will be determined by the applicable death or
disability benefit, severance, separation or retirement policies, regulations or
employment agreement terms applicable to the Company Officer affected.

Plan Termination and Amendments:

     The Compensation Committee may amend or terminate this Plan in any manner
and at any time. This Plan does not preclude the Company from adopting or
continuing other compensation arrangements that may apply generally or may apply
only in specific cases.

 

 

 